                 Case 3:19-cv-05106-JCC Document 127 Filed 09/21/20 Page 1 of 3




 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Daniel Mitchell, Robin Ball, Luke
   Rettmer, Nathaniel Casey,                         The Honorable John C. Coughenour
 8 Matthew Wald, Second Amendment
   Foundation, and National Rifle
 9 Association,                                      No. 3:19-cv-05106-JCC
10
                          Plaintiffs,                Plaintiffs’ Notice Of Appeal
11
            v.
12
   Chuck Atkins, in his official capacity as the
13 Sheriff of Clark County, Washington, Craig
   Meidl, in his official capacity as the Chief of
14 Police of Spokane, Washington, and Teresa
   Berntsen, in her official capacity as the
15 Director of the Washington State Department
   of Licensing,
16
                         Defendants,
17
          and
18
   Safe Schools Safe Communities,
19
                         Defendant-Intervenor.
20

21

22                                      Plaintiffs’ Notice of Appeal
23          Plaintiffs Daniel Mitchell, Robin Ball, Luke Rettmer, Nathaniel Casey, Matthew Wald,
24 Second Amendment Foundation, and National Rifle Association appeal to the United States Court

25 of Appeals for the Ninth Circuit from the “Judgment in a Civil Case” entered as Document 125

26 on August 31, 2020.

27 ///

 Plaintiffs’ notice of Appeal - 1
 No. 3:19-cv-05106-JCC
                                                                         Ard Law Group PLLC
                                                                         P.O. Box 11633
                                                                         Bainbridge Island, WA 98110
                                                                         Phone: (206) 701-9243
              Case 3:19-cv-05106-JCC Document 127 Filed 09/21/20 Page 2 of 3




 1 September 21, 2020.

 2

 3                                            Ard Law Group PLLC

 4
                                              By:_____________________
 5                                            Joel B. Ard, WSBA # 40104
 6                                            P.O. Box 11633
                                              Bainbridge Island, WA 98110
 7                                            (206) 701-9243
 8                                            Attorneys for Plaintiffs

 9                                            Albrecht Law PLLC
10
                                              By:________________________
11
                                              David K. DeWolf, WSBA #10875
12                                            Matthew C. Albrecht, WSBA #36801
                                              421 W. Riverside Ave., Ste. 614
13
                                              Spokane, WA 99201
14                                            (509) 495-1246
15                                            Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26

27

 Plaintiffs’ notice of Appeal - 2
 No. 3:19-cv-05106-JCC
                                                                Ard Law Group PLLC
                                                                P.O. Box 11633
                                                                Bainbridge Island, WA 98110
                                                                Phone: (206) 701-9243
              Case 3:19-cv-05106-JCC Document 127 Filed 09/21/20 Page 3 of 3




 1                                   Certificate Of Service

 2           I certify under penalty of perjury under the laws of the United States of America that on

 3 September 21, 2020, I filed the foregoing Notice of Appeal together with its attached

 4 Plaintiffs’ Representation Statement, in Mitchell et al. v. Atkins et al., No. 3:19-cv-

 5 05106-JCC, with the Court’s CM/ECF system, which will give notice to all parties and counsel of

 6 record.

 7                                                     Ard Law Group PLLC

 8

 9
                                                  By
10
                                                       Joel B. Ard, WSBA # 40104
11                                                     P.O. Box 11633
12                                                     Bainbridge Island, WA 98110
                                                       (206) 701-9243
13                                                     Joel@Ard.law
14                                                     Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

 Certificate Of Service
 No. 3:19-cv-05106-JCC
                                                                                  Ard Law Group PLLC
                                                                                  P.O. Box 11633
                                                                                  Bainbridge Island, WA 98110
                                                                                  Phone: (206) 701-9243
